GRONER, C. J.,
(concurring).
I am far from thinking that Section 1499.102(10) of Maximum Price Regulation No. 165 is as clear as a bell. But it is clear that a year before this proceeding was begun the Administrator removed the uncertainties in the original by an “official interpretation,”1 from which it clearly appears that the words “purchaser of the same class” should not include persons purchasing the same kind and quality of work on a different price basis — in short, that a difference in the price charged, equally with any other factor, constituted a separate price “class”. Appellant was thereafter given actual notice of this, but, as it admits, “refused to concede” that its price changes had been in violation of the Act, or that the later “official interpretation” was consistent with the regulation. The case is not therefore one in which a party acted in innocent confusion, but rather one in which, with deliberate awareness of the conflict, it elected to submit its rights to the decision of the court. In such a case it is our duty to let the chips lie where they fall. Nevertheless, I think it would have been fairer and far better, from the standpoint of law enforcement, if the Adminis*276trator had sought an injunction rather than the harsher penalty of triple damages. But, obviously, I cannot allow that' factor to control the right of the question in hand.

 O.P.A. Service, 11:969; Sept. 22, 1942: “Thus if a laundry customarily charged two customers different prices at the same time the two customers are in a separate class even if one customer sometimes paid more than the other and sometimes less.”